﻿I should like to begin by expressing our thanks and sincere appreciation to His Excellency Mr. Guido de Marco, Deputy Prime Minister, Minister of Foreign Affairs of the Republic of Malta, President of the forty-fifth session of the General Assembly, for conducting the work of this body with such ability and wisdom. Our thanks and appreciation go as well to the Secretary -General, Mr. Javier Peres do Cuellar, for the continued efforts he and his assistants in the general Secretariat have ceaselessly exerted in pursuit of the objectives of the United Nations.
I wish to take this opportunity to express on behalf of the Government of the custodian of the two holy mosques our gratitude and appreciation to the international community represented by the General Assembly of the United Nations for the confidence it has entrusted in electing you, Sir, to preside over this forty-sixth session of the General Assembly. While we take great pride in this confidence and trust we wish to assure this august body of the continued support of the custodian of the two holy mosques and his Government for the United Nations and of his commitment to its noble goals and to all efforts aimed at strengthening the role of this body.
Moreover, it is indeed a pleasure to welcome the new Members of the United Nations - the Republics of Latvia, Estonia, Lithuania, the Republic of Korea, the Democratic People's Republic of Korea, the Marshall Islands and the Federated States of Micronesia, hoping that their membership will enhance the effectiveness and universality of collective international action. We also wish the peoples of these countries all stability and progress.
The dramatic events and stunning changes we have witnessed and continue to witness today on the international arena augur well for a major historic transformation now that the authoritarian regimes which were based on futile ideological rivalry have begun to collapse and disappear, and the curtain has been rung down on an era of cold war and heated confrontations. That was an era in which vast human and material resources were wanted in n costly and terrifying arms race and which inflicted great suffering upon a considerable portion of the international community in the shape of poverty, hunger and disease. That, of course, had negative economic, political and security effects on the entire International community and especially upon the developing countries.
Today, we all witness the shaping of a new international order whose foundations rest upon the principles of the United Nations and its mainstay, namely international legality. That is an international order in which all nations, large and small, rich and poor are equal in exercising their right to sovereignty, independence and living in peace; an international order which safeguards the internationally recognized boundaries of each country and does not tolerate interference by one nation in another's internal affairs and which recognises and respects the right of all peoples to self-determination and sovereignty over their resources; an international order in which there is no place for hegemony and tyranny nor for political blackmail; and an international order which adopts peaceful means for the settlement of disputes and renounces the use of force or the threat thereof for the purpose of realizing expansionist goals or economic ambitions. We as Muslims welcome these historic transformations and look forward to strengthening the foundation of this new order and employing its principles in the interests of regional security and stability, the peaceful resolution of disputes, spreading economic welfare and consolidating world peace.
Perhaps one of the most prominent indications that this new international order has indeed emerged is the unprecedented, firm stand taken by the international community towards the Invasion of Kuwait by Iraq. When we met here a year ago the world was faced by a horrifying event and a grave tragedy, namely the occupation by a Member State of the Organisation, Iraq, of another smaller Member, Kuwait, and the blatant attempt to destroy its sovereignty, identity and indeed its very existence as a nation. That was a horrifying event for everyone but for Arabs and Muslims it was especially painful. He felt overwhelming bitterness to know that the stab in our back did not come from an enemy we ware warily watching, or from a malevolent envier harbouring hate towards our people. Rather, it came from a brother to whom we had offered our unlimited support and granted our unconditional trust, a brother we had stood by in time of hardship and towards whom we offered human and material sacrifices.
However, injustice cannot last nor aggression persist. The ordeal has revealed the true and noble metal of our people in the entire Gulf region who stood in unity by their rightful and legitimate leadership under the banner of right and rallied to rescue the victim. It was a cause for pride to have our Arab and Muslim brethren and other friendly nations from across the globe standing by us and fighting on the battlefields of honour in support of justice and legality.
The world community did not disappoint us. The international community took a firm and courageous decision immediately to stand up in the face of aggression. This position was reflected in subsequent United Nations resolutions through a unique show of international consensus, which indicates that we are truly on the threshold of a new era in international relations. In this era there is no place for tyrants who suppress the will of the people or invaders who destroy other nations. We have seen the fullest expression of this will when the whole world. State after State, refused to recognize a de facto situation imposed by force and aggression.
I should like, on behalf of the custodian of the two Holy Mosques, King Fahd Bin Abdul Aziz, to thank all the countries, peoples and organizations who stood against injustice and supported the Kingdom of Saudi Arabia in its defence of its security and territorial integrity, whether by material participation in repelling the Iraqi aggression or through support in the international forums.
It is necessary to recall these events in order to diagnose the ills which have befallen us so that we might deal with the results of the tragedy. The conclusion which must be drawn from this tragedy is that no benefit will accrue from aggression and that the aggressor shall be made to bear the consequences of his actions. Furthermore, we must establish such measures as would prevent the recurrence of such a tragedy.
The Kingdom of Saudi Arabia has supported all Security Council resolutions pertaining to the invasion of the State of Kuwait by Iraq and has supported and continues to support all international measures aiming at the enforcement of these resolutions.
We are totally convinced that, the prevention of the recurrence of such as aggression is not possible without, the continued observance of the dictates of international legality and the full implementation of all the relevant United Nations Security Council resolutions. Therefore, we call upon the International community to maintain its adherence to those resolutions and insist on their full and speedy implementation.
The Kingdom of Saudi Arabia follows with great sorrow and grave concern the suffering of the people of Iraq, which is an Inevitable consequence of the oppressive policies pursued by the Iraqi regime. He are totally convinced that the human ordeal of the people of Iraq is receiving the appropriate attention of the United Nations, and especially of the Committee which was established by the Security Council to deal with the humanitarian needs of the Iraqi people.
The full compliance by Iraq with all the Security Council resolutions and its cooperation with the Special Committee will ensure that such humanitarian needs will be taken care of and, at the same time, contribute to fostering the principles of peace and stability in the region.
The new international order undoubtedly has its implications for international and regional relations as manifested in various political, security and economic fields.
Our experience in the Gulf area proved that the threat to our security has, in fact, emanated from within the region itself. The region had witnessed a devastating war between Iraq and Iran before it was again tormented by the invasion of Kuwait by Iraq. It has become clear that enduring stability in the Gulf region requires that the relations between the countries of the Gulf be based on solid and firm foundations and on the principles of international law. They must be characterised by equality among nations and mutual commitment to peaceful resolution of disputes through dialogue and non-interference in the internal affairs of each other. This should be accomplished on the basis of mutual respect and common interest.
It was, therefore, only natural that our experience should affect the way matters have evolved in the region and serve as a catalyst for a promising future vision for us. It is no longer acceptable to allow the security of our region to remain subject to the whims of those who have expansionist and subversive hegemonistic ambitions or the gamblers who are ready to risk away not only the interests of their own people but also those of the whole region and the world at large.
The leaders of the Gulf Cooperation Council have given much attention and careful consideration to the future security arrangements of their region based on self-reliance and cooperation with brotherly and friendly countries in matters that serve the security and stability objectives.
The Arab order has suffered a terrifying blow during the crisis of the Iraqi occupation of Kuwait. The overhaul of this order has become a necessity if it is to be able to prevent a recurrence of similar tragic events. It is in this context that the Arab countries that supported our international legality sought to establish a new Arab order which should be based on the spirit of brotherhood, solidarity and mutual interest. These concepts have been incorporated in the Damascus Declaration, which was adopted by the Arab Republic of Egypt, the Syrian Arab Republic and the member States of the Gulf Cooperation Council.
The Damascus Declaration is based on the principles of international law for the purpose of establishing friendly relations and peaceful coexistence, on the one hand, and bringing into reality the mutual desire to build real and serious cooperation and solidarity in political, economic, security and cultural fields, on the other. This effort was not an axis aimed against anyone. Rather, it represents a sincere call to reform the Arab order in accordance with these concepts within the framework of the Arab League.
Our Arab region cannot alone remain unaffected by these new and fast-moving currents which are changing the patterns of relations between nations and peoples. While stressing, especially in the wake of the tragedy which has befallen the Arab world, that it is unreasonable or unacceptable to base our decisions and actions on measures and standards other than those adopted by the world community, we therefore urge that all the issues of our region, especially the Palestinian question, which is the pivotal issue of the region, should benefit from these positive developments which are taking place in the international arena.
Today, there exists an historic opportunity for the launching of a peace process aimed at ending the Arab-Israeli conflict and achieving a just and comprehensive settlement of the Palestinian question - a solution that conforms with United Nations resolutions and restores and consecrates the legitimate rights of the Palestinian people; a solution that institutes permanent principles for security and stability in the Middle East based on international legality and on Security Council resolutions 242 (1967) and 338 (1973).
There now exists a mechanism for achieving these goals - a peace conference, which is expected to be held In the near future. Within this framework, the Government of the custodian of the two holy mosques offers its full support for the efforts of President George Bush of the United States of America - brought to fruition by Secretary of State James Baker - to have an international conference convened with a view to achieving durable and equitable peace in the Middle East and resolving the Palestinian question. It fully supports the convening of the peace conference with the aim of achieving these objectives. It also affirms that the building of Israeli settlements in the occupied Arab territories, including East Al-Quds and the Golan Heights, is a serious violation of international law and of United Nations resolutions, and is also a major obstacle to the efforts and attempts that are being made to achieve peace in the Middle East.
It is indeed our hope that the will for peace will prevail and that the international community will apply to the Palestinian question the same principles as it applied to the Gulf crisis that arose when Iraq invaded Kuwait, so that international legality may be firmly established, and the principles of justice, freedom and the right of peoples to self determination strongly upheld. The Arabs have chosen the road to peace. Within this framework, we welcome the declaration Issued by the Palestinian national Council in its last session, which confirms this orientation towards peace. Today we are at an historic crossroads. It is only natural that we should choose the path of peace, for we are a nation urged by its religion to call for, and to heed the call for, peace, in total compliance with the order of God Almighty: "Should they lean toward peace then you must lean toward it, and you must trust in God."
As we see successive indications that the new international order is indeed emerging, we follow with great interest and admiration the achievements of the Government of Lebanon. We support the successful steps taken by that Government to implement the provisions of the national reconciliation agreement concluded in the Taif conference, especially those pertaining to its role, through its own forces, in re-instituting the authority of the State of Lebanon over the entire Lebanese territory.
We also followed with great interest the speech of Mr. Elias Hraoui, President of the Republic of Lebanon, in which he called upon the international community to ensure the full implementation of Security Council resolution 425 (1978) and in which he stressed his Government's determination to face up to the considerable challenges involved in restoring matters to their normal course. The Government of the Kingdom of Saudi Arabia joins the President of Lebanon in urging the international community to contribute in a positive manner to Lebanon's reconstruction efforts through the international fund for the assistance of Lebanon. We are pleased that the Kingdom of Saudi Arabia will host the inaugural meeting of this fund in the near future, and we welcome the participation in, and the contributions to, the reconstruction of Lebanon by all organisations as well as sisterly countries and industrialised nations.
Since the beginning of the distressing events in Somalia the Kingdom of Saudi Arabia, acting on its historic Islamic and national sense of responsibility and out of its commitment to the territorial integrity of that sister country, took the initiative of urging all parties there to come to the negotiating table and to solve their problems in a way that would preserve the unity, security and stability of Somalia, so that the country might resume its role in support of Islamic and Arab solidarity.
There is cause for optimism that this crisis will be overcome. I refer to the progress made at the meetings of the reconciliation conference that was convened under the auspices of Hassan Goulide Aptidon, President of the Republic of Djibouti. The conference continued its deliberations in the Kingdom of Saudi Arabia under the auspices of the custodian of the two holy mosques. King Fahd bin Abdulaziz, resulted in a cease-fire agreement, and secured the commitment of all parties to the search for reconciliation and national unity. We are indeed hopeful that this will lead to full reconciliation and will eliminate all obstacles and overcome other difficulties in its path, for security and stability should return to the land of this sister country.
The struggle of the Afghani people to preserve their beliefs, independence and sovereignty requires the attention of all of us. The Government of Saudi Arabia has constantly supported the struggle of the Afghani people, who deserve to enjoy stability under a Government of their own
choosing - one that realises their aspirations for the preservation of sovereignty and territorial integrity. The government of the custodian of the two holy mosques hopes for a peaceful solution that satisfies these aspirations. We have previously commended the Afghan Mujahidin for their support for the Secretary-General's report. We wish to take this opportunity to express our satisfaction at the joint decision of the Governments of the United States of America and of the Soviet Union to stop arms supplies to Afghanistan, and at their desire to achieve a final solution to the Afghan problem that will guarantee the return of peace to that long-suffering country, whose people have made enormous sacrifices. He also fully appreciate the commendable efforts being made in this regard by the Secretary-General. The custodian of the two holy mosques underscored the support of the Kingdom of Saudi Arabia for these efforts when he met the Secretary-General recently.
The African continent has recently witnessed successive victories scored by the people of South Africa. A new era, in which the racial discrimination laws will certainly be dismantled, is being ushered in. At this point, we cannot but express our appreciation to, and our admiration of, the people of South Africa. We look forward to the day when the policy of apartheid and discrimination in South Africa will be fully abolished.
The Kingdom of Saudi Arabia has supported and continues to support the efforts to control and limit the proliferation of weapons of mass destruction and the creation of nuclear-weapon-free zones in any place on earth. We must note with satisfaction the important and successful steps recently taken by the Governments of the United States of America and the Soviet Union which culminated in the conclusion of an historic Treaty limiting strategic nuclear weapons. Ha command, too, the courageous initiative revealed a few days ago by President George Bush which calls for deep cuts in the various types of nuclear weapons and which proposes further reductions in the most dangerous of those weapons.
In compliance with its policy of pursuing all peace efforts, the Kingdom of Saudi Arabia has become a signatory to the Nuclear Non-Proliferation Treaty and abided by its provisions. It has also declared in various international forums its support for the efforts to ban all chemical and biological weapons.
The Government of the custodian of the two holy mosques strongly believes that the Middle East region - which has suffered a number of wars and armed conflicts and become a stockpiling and production area for a variety of weapons of mass destruction - is indeed the region which most needs to be free of such weapons. The Government of the custodian of the two holy mosques has expressed its support for all initiatives aimed at limiting the proliferation of weapons of mass destruction in the Middle East region.
Today, with a new international order in the making, we are hopeful that the international economic issues will receive the attention they deserve from the international community. We are quite convinced that peace and security in the world cannot be achieved - or indeed endure - unless based on principles of equality, cooperation and justice. Therefore, facing up to the economic problems at this important juncture in international relations and under the new International climate, will require efforts to advance the cooperation between developing and developed countries based on the fact that security and economic development are but two sides of one coin. Indeed, no economic development is possible without security, nor is security or stability achievable in the absence of economic development.
For this reason, it has become necessary for the developed nations to fulfil their promises to raise their contributions of official development assistance to reach the objectives of the International Development Strategy adopted by the United Nations. They should also work to increase the efficiency of the international monetary system, stimulate the flow of international trade by improving the conditions of market accessibility for developing nations exports to reach their markets, and set fair and equitable prices commensurate with those charged for their imports from the developed countries. It is also hoped that they will contribute to the efforts aimed at encouraging the transfer of technology suited to the needs and conditions of the developing nations.
Believing in the close relationship and interdependency between security and development, and as a way of contributing to the establishment of solid stability and progress in the world, the Kingdom of Saudi Arabia and its sister States, members of the Gulf Cooperation Council, took the initiative to announce the establishment of the Gulf programme for assisting developmental efforts in the Arab world. And as a recognition of the fact that funding of development efforts is indeed an international and collective responsibility, the Kingdom of Saudi Arabia calls on the industrial nations to join this programme, support its objectives and facilitate the achievement of its lofty objectives.
The new international order, which is at its Inception, ii an order where hope* are high and challenges great. Yet, we all have a grave responsibility towards our future generations, to construct it in such a way as to save these future generations from the dangers of repeating the mistakes of the past. He should create together future horizons where peace, security, mutual trust and understanding may loom large and where our future generations may enjoy stability and prosperity.
"Say, work. For God will see your work, and so will His apostle and the believers."
